DETAILED ACTION
	In Reply filed on 09/27/2022, claims 1-4 are pending. No claim is currently amended. Claims 5-12 were withdrawn. No claim is newly added. Claims 1-4 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3, which is dependent from claims 1 and 2, recites the limitation “the photothermally active material comprises silver, gold, aluminum, copper, titanium, chromium, magnetite, Si, Ge, Sn, GaAs, CdSe, AlGaAs, Fe4[Fe(CN)6]3, Cu-phthalocyanine, HgS, a metal oxide, carbon, an organic dye, polythiophene, polyacetylene, and/or polyaniline. The underlined materials do not belong to “nanoparticles of a metal as the photothermally active material” as recited in claim 2. The materials of “Si, carbon, organic dye, polythiophene, polyacetylene, and polyaniline” at least do not belong to a metallic material, and the material of “Cu-phthalocyanine” at least does not belong to a nanoparticle but a single molecule. For the purpose of examination, claim 3 would be interpreted as being dependent from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolland et al. (US 20160137838 A1, hereinafter Rolland). 
Regarding claim 1, Rolland teaches a method of forming a 3D object (abstract), the method comprising: 
depositing a thermosetting formulation (a polymerizable liquid including thermosetting materials) onto a target (build surface) and applying actinic radiation (light) to the deposited thermosetting formulation to cure the thermosetting formulation to form a first layer of a cured formulation (abstract, ¶ [0003]: in conventional additive or three-dimensional fabrication techniques, construction of a three-dimensional object is performed in a step-wise or layer-by-layer manner, in particular, layer formation is performed through solidification of photo-curable resin under the action of visible or UV light irradiation; ¶ [0017], also see ¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]- ¶ [0178]: continuous liquid interface production (CLIP); ¶ [0011]: the polymerizable liquid comprising a mixture of: (i) a light polymerizable liquid first component, and (ii) a second solidifiable (or second reactive) component different from the first component; ¶ [0273]: a 3D product of the foregoing methods comprises (i) a linear thermoplastic polyurethane, polyurea, or copolymer thereof (e.g., poly(urethane-urea)), (ii) a cross-linked thermoset polyurethane, polyurea, or copolymer thereof (e.g., poly(urethane-urea)), or (iii) combinations thereof; ¶ [0339]-¶ [0340]: a silicone rubber 3D object may be formed in use of silicone polyurethanes, polyureas, or poly(urethane-urea)); and 
repeating the deposition of the thermosetting formulation with the application of the actinic radiation to the first layer to cure additional formulation on the first layer including the cured thermosetting formulation (abstract, ¶ [0003]: conventional additive or three-dimensional fabrication techniques; ¶ [0162]-¶ [0165]: top-down 3D fabrication; ¶ [0167]-¶ [0170]: bottom-up 3D fabrication; ¶ [0174]: 3D fabrication in a layer-by-layer manner; ¶ [0177]- ¶ [0178]: continuous liquid interface production (CLIP).  
Rolland also teaches that in some embodiments, a silicone rubber 3D object may be formed in use of silicone polyurethanes, polyureas, or poly(urethane-urea) (¶ [0339]-¶ [0340]). In some embodiments, the material may comprise a UV-curable poly(dimethylsiloxane) (PDMS) oligomer that is blended with a two-part thermally curable PDMS oligomer system (¶ [0343]-¶ [0349]). In an example, methacryloxypropyl terminated polydimethylsiloxane (DMS-R31; Gelest Inc.) (i.e., a compound including reactive functional groups, in particular, polysiloxane having one or more vinyl groups as the compound) is added to the solution, followed by addition of Sylgard Part A (i.e., a compound including reactive functional groups, in particular, polysiloxane having one or more vinyl groups as the compound) and Part B (i.e., a curing agent having functional groups reactive with the reactive functional groups of the compound, in particular, polysiloxane having one or more Si-H groups in the curing agent) (Corning PDMS precursors) (¶ [0349], ¶ [0602]; TABLE 33: in particular, Sylgard 184 is used) (Of note, the Instant Application discloses that the PDMS polymer system employed was Sylgard 184 (DOW Corning, Midland, Mich.), a two component system in which the elastomer contains vinyl-terminated siloxane oligomers, while the curing agent possesses Si—H moieties along a siloxane backbone (Instant Specification: ¶ [0039], as published in US 20200056043 A1), and the Sylgard 184 of Instant Application is the same as the one of Rolland). The solution (polymerizable liquid) is loaded into an apparatus as described above and a three-dimensional intermediate is produced by ultraviolet curing, and the three-dimensional intermediate is then thermally cured at 100° C. for 12 hours to produce the final silicone rubber product (¶ [0349], ¶ [0602]).
Moreover, Rolland teaches that polymerizable liquids for carrying out the present invention include solid particles suspended or dispersed therein and/or a non-reactive pigment or dye that absorbs light (i.e., a photothermally active material) (¶ [0125]- ¶ [0128]: the particles can be metallic, organic/polymeric, inorganic, or composites or mixtures thereof, and can be nonconductive, semi-conductive, or conductive, and can be magnetic, ferromagnetic, paramagnetic, or nonmagnetic, and can be any suitable size, for example, ranging from 1 nm to 20 um average diameter; ¶ [0129]- ¶ [0130]: a non-reactive pigment or dye that absorbs light, particularly UV light, and suitable examples of such light absorbers include, but are not limited to: (i) titanium dioxide, (ii) carbon black, and/or (iii) an organic ultraviolet light absorber). Here, although Rolland does not explicitly teach that the solid particles and/or the non-reactive pigment or light absorbing dye are “photothermally active material,” the underlined materials are the ones listed as the photothermally active materials in the Instant Specification (Instant Specification: ¶ [0020], ¶ [0024], and claim 3 as published). Thus, these materials inherently have photothermally active properties. 
Regarding claim 3, Rolland teaches that the photothermally active material comprises silver, gold, aluminum, copper, titanium, chromium, magnetite, Si, Ge, Sn, GaAs, CdSe, AlGaAs, Fe4[Fe(CN)6]3, Cu-phthalocyanine, HgS, a metal oxide, carbon, an organic dye, polythiophene, polyacetylene, and/or polyaniline (¶ [0125]- ¶ [0128]: the particles can be metallic, organic/polymeric, inorganic, or composites or mixtures thereof, and can be nonconductive, semi-conductive, or conductive, and can be magnetic, ferromagnetic, paramagnetic, or nonmagnetic, and can be any suitable size, for example, ranging from 1 nm to 20 um average diameter; ¶ [0129]- ¶ [0130]: a non-reactive pigment or dye that absorbs light, particularly UV light, and suitable examples of such light absorbers include, but are not limited to: (i) titanium dioxide, (ii) carbon black, and/or (iii) an organic ultraviolet light absorber). Of note, see above the 35 U.S.C. 112(d) rejection.
Regarding claim 4, Rolland teaches that the thermosetting formulation comprises (a) a polydimethylsiloxane having one or more vinyl groups as the compound including reactive functional groups (DMS-R31, Sylgard 184 Part A) (b) a polydimethylsiloxane having one or more Si-H groups as the curing agent (Sylgard 184 Part B) (Rolland: ¶ [0349], ¶ [0602], TABLE 33).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland.
Regarding claim 2, Rolland teaches that the thermosetting formulation comprises 
(a) a polysiloxane as the compound including reactive functional groups (¶ [0349], ¶ [0602], TABLE 33; methacryloxypropyl terminated polydimethylsiloxane (DMS-R31), Sylgard 184 Part A), 
(b) an agent having one or more Si-H groups as the curing agent (¶ [0349], ¶ [0602], TABLE 33; Sylgard 184 Part B), and 
(c) a nanoparticles of a metal as the photothermally active material (¶ [0125]- ¶ [0128]: the particles can be metallic, organic/polymeric, inorganic, or composites or mixtures thereof, and can be nonconductive, semi-conductive, or conductive, and can be magnetic, ferromagnetic, paramagnetic, or nonmagnetic, and can be any suitable size, for example, ranging from 1 nm to 20 um average diameter; in this case having an overlapping range of the particle size with the nanoparticles as recited in claim; ¶ [0129]- ¶ [0130]: titanium dioxide). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Response to Arguments
Applicant’s arguments (see page 2 of Remarks filed on 09/27/2022) with respect to the rejection(s) of claims 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  
The affidavit under 37 CFR 1.130(a) filed on 09/27/2022 is sufficient to overcome the rejection of claims 1-4 based on 35 U.S.C. 103. The affidavit provides evidence that Benjamin Lear who is a joint inventor of the instant invention is a joint inventor of the cited reference - Walter (US 2016033220 A1) and thus, provides evidence on the exception provision of 35 U.S.C. 102(b)(1).  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Rolland.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
AzoNano ("Titanium Oxide (Titania, TiO2) Nanoparticles - properties, Applications," https://www.azonano.com/article.aspx?ArticleID=3357, available in public on 07/09/2013) teaches properties and applications of titanium oxide nanoparticles, and the titanium oxide nanoparticles are commercially available by DuPont. 
Cullen (US 2020/0055233 A1) teaches a method and system for 3D printing of electronically conductive polymer structure (abstract) including a reference citation of “In situ synthesis of polymer embedded silver nanoparticles via photopolymerization” Macromolecular Materials and Engineering, 300(2), 226-233 (¶ [0180]). 
Park (US 20100323298 A1) teaches a photosensitive composition and a microfabrication method using the composition (abstract), and in the composition, nanoparticles may be simultaneously formed and crosslinked with a photosensitive resin (¶ [0076]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744